Notice of Allowance
Claims 1-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The following is an examiner’s statement of reasons for allowance: 
As to claims 1-6, claim 1 recites “the dielectric material having a first height less than a second height of external connections located in physical contact with the first die, the external connections being located on an opposite side of the first die from the second die.”  The closest prior art to Shim teaches external connections 128 in physical contact with the first die 126 and being located on an opposite side of the first die from the second die 404 (see Figures 2 and 4), but the dielectric/resist 114 does not have a first height less than a second height of external connections 128 nor is there any suggestion to alter the relative heights of each.  Claims 2-6 are likewise allowed as being dependent upon claim 1.
With respect to claims 7-15, claim 7 recites “the solder joint being in physical contact with a first dielectric material of the bottom packaged die and a second dielectric material of the top packaged die.”  Even if the solder resist 114 of Shim were to be replaced with the dielectric of Chang, the solder joint of the combination with Masumoto would only be in contact with a dielectric of the bottom packaged die and there is no suggestion to add a dielectric to the top packaged die such that the solder joint is also in contact with a dielectric of the top packaged die.  Claims 8-15 are likewise allowed as being dependent upon claim 7.
As to claims 16-20, claim 16 recites that “solder balls located between the first substrate and the first die are both partially embedded within a dielectric material of the 128 located between first substrate 102 and first die 126, do not extend out of the adhesive 206 or resist 114, nor is there any suggestion to do so.  Claims 17-20 are allowed as being dependent upon claim 16.
Claims 21-35 are allowed for the reasons set forth above with respect to claims 7-15.
Claims 36-40 are allowed for the reasons set forth above with respect to claims 16-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/ELIZABETH L MCKANE/Specialist, Art Unit 3991                                                                                                                                                                                                        

Conferees:

/LEONARDO ANDUJAR/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        
/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991